t c summary opinion united_states tax_court terry d bell and annette r bell petitioners v commissioner of internal revenue respondent docket no 26228-09sl filed date terry d bell and annette r bell for themselves dennis r onnen for respondent summary opinion morrison judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case subsequent section references are to the internal_revenue_code the petitioners terry d bell and annette r bell seek this court’s review pursuant to sec_6330 of a supplemental determination by the irs office of appeals to sustain a notice_of_intent_to_levy in order to collect the bells’ unpaid federal_income_tax for the tax_year as part of this supplemental determination the office of appeals rejected the bells’ proposal to pay dollar_figure as an offer-in-compromise for their unpaid federal income taxes for the tax years and the supplemental determination was made after the office of appeals had conducted a collection-review hearing pursuant to sec_6330 and a supplemental collection- review hearing pursuant to a remand by this court we hold that the office of appeals did not abuse its discretion by rejecting the bells’ offer-in-compromise and sustaining the levy action background at the time they filed the petition the bells were residents of kansas mr bell is a self-employed exterminator mrs bell is a self-employed hair stylist on or before date the bells filed their federal income-tax return for they reported a liability of dollar_figure after sending the bells a statutory_notice_of_deficiency for and after the bells did not file a tax_court petition responding to the notice the irs assessed a deficiency as a result of the imposition of an additional tax under sec_72 of dollar_figure interest of dollar_figure and a sec_6662 penalty of dollar_figure on date on date the irs sent a notice to the bells stating that it intended to levy to collect the liabilities associated with their income_tax on date the bells requested a collection-review hearing with the irs office of appeals they indicated that they wanted the office of appeals to consider an offer-in-compromise and many issues even though the bells live in kansas the office of appeals assigned the hearing to settlement officer lorraine o’shaughnessy of the irs brookhaven campus--corporate appeals_office in holtsville new york on date o’shaughnessy wrote a letter to the bells acknowledging that she had received their case on date she wrote a letter scheduling a telephone conference with the bells for date she requested that the bells call her at noon eastern time on that day she explained that if the bells preferred instead to have a face-to-face conference at the office of appeals location closest to their residence they should notify her within days according to o’shaughnessy’s letter the telephone conference on date was to be the bells’ primary opportunity to discuss their reasons for disagreeing with the collection action or to discuss alternatives to the collection action the bells did not call o’shaughnessy on date they erroneously believed that o’shaughnessy would call them mr bell called o’shaughnessy on date and left her a voicemail message although o’shaughnessy returned mr bell’s call the next day and spoke with mr bell at other times she refused to reschedule the original telephone conference she did not have a face-to-face meeting with the bells on date settlement officer o’shaughnessy issued a notice_of_determination sustaining the levy action the notice_of_determination stated that although the bells had disagreed with the amount of the assessment they were barred from disagreeing with it because they had had a prior opportunity to dispute it the notice also stated that the bells had declined to request a face-to-face conference at the office of appeals location closest to their residence on or about date the bells filed a petition with the tax_court to challenge the notice_of_determination their petition appears to seek a review of the amount of their liability for the court scheduled their case to be tried during the week of date during trial preparations an apparent defect in the conduct of the hearing was discovered by the respondent whom we refer to here as the irs on date the irs filed a motion to remand the case to the office of appeals on the grounds that the bells were entitled to a face-to-face hearing at the office of appeals location in oklahoma city oklahoma the motion asserted that the bells had requested a face-to-face hearing at the office of appeals location closest to their residence the motion also alleged that the bells received statutory notices of deficiency for and that they did not petition the tax_court the bells did not object to the motion on date the court granted the irs’s motion to remand settlement officer scott penny in oklahoma city oklahoma was assigned by the office of appeals to handle the bells’ case on remand on date penny sent a letter to the bells scheduling a face-to-face conference for date the letter also requested that within days the bells provide penny with their bank statements for the last six months on date a face-to-face conference occurred between the bells and settlement officer penny in oklahoma city according to penny’s notes the bells did not contest their liability the bells discussed an offer-in- compromise whereby they would make a lump-sum payment of dollar_figure it is not clear what liabilities would be compromised but the offer-in-compromise later submitted by the bells to the irs on date was to compromise liabilities for the and tax years neither party has explained why all three years were apparently under discussion mr bell provided some bank records to penny at the conference it is not clear exactly what bank records were provided the bells had three bank accounts during mr bell’s account at commerce bank the bells’ joint account at commerce bank and mrs bell’s account at the bank of kansas penny would eventually collect in his files statements for all three bank accounts on date settlement officer penny wrote a letter to the bells explaining that the documents he received from them at the face-to-face-conference were insufficient to allow him to consider an offer-in-compromise he requested among other things copies of bank statements from the bank of kansas for the last six months of excluding the statement ending date as you provided this statement during the hearing because date is not one of the last six months of and because bank statements for the last six months of did not yet exist when penny made this request the bells must have been confused by this request on date settlement officer penny wrote a letter to the bells acknowledging that he had received a packet of documents from them none of which were bank statements and stating that the documents he had were still insufficient to allow him to consider an offer-in-compromise penny requested again among other things copies of bank statements from the bank of kansas for the last six months of excluding the statement ending date as you provided this statement during the hearing on date the bells submitted to settlement officer penny an offer-in-compromise for the and tax years offering to pay dollar_figure in a lump sum penny forwarded the offer to the irs centralized offer_in_compromise unit in holtsville new york for consideration on date the centralized offer_in_compromise unit sent a letter to the bells requesting information including statements for all their bank accounts for the last three consecutive months the letter requested that the information be sent within days the bells did not respond to the letter on date the centralized offer_in_compromise unit informed the bells that it could not consider the bells’ offer because it had not received all the required information the centralized offer_in_compromise unit returned the case to settlement officer penny on date settlement officer penny sent a letter to the bells stating that he preliminarily estimated that the bells had the ability to pay dollar_figure per month towards their and tax_liabilities this estimate was based on his calculation that the average deposits into the bells’ three bank accounts were dollar_figure per month his estimate that their income was also dollar_figure per month and his estimate that the bells’ monthly expenses were dollar_figure by this time penny had apparently received some bank statements for all three of the bells’ bank accounts he used the following bank statements in calculating the average monthly deposits eight months of bank statements date through date from mr bell’s bank account at commerce bank six months of bank statements date through date except for date from the bells’ joint bank account at commerce bank and two months of bank statements date and date from mrs bells’ bank account at bank of kansas the letter requested further information from the bells including copies of bank statements from the bank of kansas for the last six months of excluding the statement ending date and date as you have previously provided these statements the letter stated the total bank_deposits for all three bank statements exceed the amount of income reported on prior years tax returns why please document your position on date settlement officer penny spoke with mr bell over the telephone penny explained that he did not understand why the deposits from the three bank accounts averaged approximately dollar_figure per month mr bell said he did not know why the monthly deposits for the three accounts averaged dollar_figure but said that the joint account at commerce bank was closed penny asked mr bell for statements for the bank of kansas account for june august september and date at some point the bells must have provided these statements to penny because penny’s date calculations and perhaps his date calculations used the information in the statements on date settlement officer penny wrote a letter to the bells indicating that he did not understand why their bank_deposits were so high he said my main concern is your income as depicted in the bank_deposits and your expenses you will need to provide the following items to help me better understand your situation in hopes of getting to a viable offer amount the bank statements you provided reflect an average combined monthly deposit in the amount of dollar_figure for the tax_year i previously asked you why the deposits were greater then sic what you claimed in income your response was that the third bank account had been closed the closing of the bank account does not eliminate the income you will need to explain why the average deposits are greater than the income you are reporting you also need to provide documentation supporting your explanation ie additional bank statements income statement for etc at this time your monthly income is based on you sic monthly deposit average which is dollar_figure he also stated provide me complete copies of the last two bank statements that reflected banking activity for the bells’ joint bank account at commerce bank by date settlement officer penny had prepared a supplemental determination that the bells’ dollar_figure offer-in-compromise should be rejected because he believed their monthly income was sufficient to allow them to pay off their and tax_liabilities penny sent the supplemental determination to his supervisor for approval on date settlement officer penny noted in his records that he received from the bells two bank statements for commerce bank we surmise that these two statements were the october and date statements from the joint account at commerce bank on date penny had asked the bells for the last two active_bank statements for the joint account at commerce bank penny noted in his records that the two additional bank statements did not change the outcome of the oic on date the office of appeals issued the supplemental notice_of_determination sustaining the levy the notice stated that the dollar_figure offer-in- compromise was rejected because the bells could pay off all their tax_liabilities in monthly payments the notice stated that the tax_liabilities to be compromised were dollar_figure dollar_figure of liabilities for dollar_figure of liabilities for and dollar_figure of liabilities for that this sum would be paid off if the bells made monthly payments of dollar_figure and that the bells were capable of making payments of dollar_figure per month the dollar_figure estimate of the amount the bells could pay each month was the difference between estimated monthly income of dollar_figure and estimated monthly expenses of dollar_figure the dollar_figure monthly income estimate was equal to an estimate of the monthly deposits into the bells’ three bank accounts penny used the following bank statements in making this estimate eight months of bank statements date through date from mr bell’s bank account at commerce bank six months of bank statements date through date except for date from the bells’ joint bank account at commerce bank and five months of bank statements date through date except date from mrs bells’ bank account at bank of kansas thus penny used three more bank of kansas statements to make his monthly estimate than he used to make his monthly estimate on date which explains why the two estimates are different the record does not directly explain why penny did not use the october and date statements from the joint account at commerce bank except that as mentioned earlier penny’s notes suggest that he determined that he would have rejected the offer-in-compromise anyway even if he had incorporated the information in the two statements into his calculations discussion when a taxpayer fails to pay any federal tax_liability within days of notice_and_demand for payment the irs may collect the unpaid tax by levy on the taxpayer’s property pursuant to sec_6331 before the irs may proceed with that levy the taxpayer is entitled to administrative review pursuant to sec_6330 administrative review is carried out through a hearing before the irs office of appeals sec_6330 the pertinent procedures for this collection-review hearing are set forth in sec_6330 first the office of appeals must obtain verification from the treasury secretary that the requirements of any applicable law or administrative procedure have been met sec_6330 second the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including challenges to the appropriateness of the collection action and offers of collection alternatives sec_6330 the taxpayer may contest the existence and amount of the underlying tax_liability but only if the taxpayer did not receive a notice_of_deficiency and did not otherwise have an opportunity to dispute such tax_liability sec_6330 129_tc_178 oyer v commissioner tcmemo_2003_178 slip op pincite both conditions must be met aff’d 97_fedappx_68 4th cir after the office of appeals has issued its determination the taxpayer may appeal the determination to the tax_court pursuant to sec_6330 as the bells have done in such an appeal we review de novo any determination of the office of appeals as to the underlying liability that is properly at issue 114_tc_604 114_tc_176 as to other matters we review the determination of the office of appeals for abuse of discretion--that is we decide whether the determination was arbitrary capricious or without sound basis in fact or law 125_tc_301 reviewing rejection of offer-in- compromise by office of appeals aff’d 469_f3d_27 1st cir sego v commissioner t c pincite goza v commissioner t c pincite the bells make three contentions as to why we should not sustain the determination of the appeals_office settlement officer penny should have considered the correctness of the amount of their liability at the supplemental hearing settlement officer o’shaughnessy refused to reschedule their telephone conference and settlement officer penny’s estimate of average monthly income was flawed we examine each contention in turn the bells’ challenge to the amount of the assessment the bells contend that they can still dispute the amount of the income-tax assessment for because they say they had always maintained that they disagreed with the amount of the assessment thus while settlement officer penny recorded in his notes that the bells agreed not to contest their tax_liability at their face-to-face meeting with him on date the bells argue that these notes are mistaken but separate from the question of whether the bells disputed their tax_liability with the office of appeals is the question of whether the bells received a notice_of_deficiency if the bells received a notice_of_deficiency then they were barred from disputing the tax_liability before the office of appeals in the collection-review hearing see sec_6330 we are convinced they did receive a notice_of_deficiency the notice_of_deficiency was sent to the address at which the bells were living at the time mr bell who testified at trial did not deny receiving the notice_of_deficiency because the bells received a notice_of_deficiency they were barred from disputing their tax_liability before the office of appeals in the collection-review hearing o’shaughnessy’s refusal to reschedule the telephone conference the bells complain that settlement officer o’shaughnessy did not reschedule the telephone conference that they missed their complaint potentially implicates the question of whether o’shaughnessy’s contacts with the bells were sufficient to satisfy the requirement that the office of appeals hold a hearing see sec_6330 a hearing shall be held by the internal_revenue_service office of appeals however it is unnecessary to consider whether o’shaughnessy’s contacts were sufficient to constitute a hearing this is because after we ordered the case remanded to the office of appeals the bells had a face-to-face meeting with settlement officer penny this meeting with penny satisfied the requirement that the office of appeals hold a hearing alleged errors in penny’s estimate of the bells’ monthly income from their bank_deposits settlement officer penny estimated that the bells’ monthly income--before expenses--was equal to the average monthly deposits to their bank accounts during the bells contend that penny’s estimate was flawed in several ways a deposits allegedly made of money previously withdrawn first the bells testified that they frequently withdrew money from one of their bank accounts and redeposited it shortly afterwards a deposit of money that had been withdrawn should not be counted as income however the bells failed to explain to penny that they had engaged in a pattern of redepositing money that had earlier been withdrawn penny had repeatedly asked the bells to explain the amounts of their bank_deposits the bells refused to do so b deposits allegedly made from another account the bells also argue that settlement officer penny double counted their deposits as income because some deposits to one of their bank accounts consisted of transfers from one of their other bank accounts that some of the deposits were from another account was not apparent to penny from the bank statements penny concluded that none of the deposits were interaccount transfers the bells did not testify which deposits were transfers between bank accounts more importantly despite penny’s repeated requests that the bells explain the amounts of the bank_deposits the bells did not provide penny information showing that any of the deposits were transfers between bank accounts c deposits allegedly made from proceeds of garage sales the bells argue that some of the deposits reflected on the bank statements used by settlement officer penny were the proceeds of garage sales these deposits they say did not reflect income even if it were significant that some of the deposits were proceeds of garage sales the bells did not testify as to which deposits were attributable to garage sales and despite penny’s requests for the bells to explain the amounts of the bank_deposits the bells did not provide penny any information regarding the garage sales d deposits to joint account at commerce bank in second half of the bells also argue that penny erred in assuming that the deposits to their joint account at commerce bank would continue at the same rate in the last half of as in the first half of they claim that they stopped using the bank account regularly in the last half of the year penny calculated that the bells deposited an average of dollar_figure per month to their bank accounts during the data penny used to make this calculation is illustrated by the table below penny’s calculations of monthly deposits eight monthly statements mr bell’s account at commerce bank six monthly statements the bells’ joint account at commerce bank five monthly statements mrs bell’s account at bank of kansas dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 3dollar_figure dollar_figure month date date date date date date date date date date date date total average monthly deposits total dollar_figure 1amounts that are in brackets are derived from bank statements that were not considered by penny the june august and date statements for the joint account with commerce bank were submitted by the bells only at the trial and were not submitted to penny the date and date statements were submitted to penny but not included by him in his calculations of total deposits 2rounding this total to the nearest dollar penny calculated that the amount was dollar_figure 3it seems that this amount was three cents off it should have been dollar_figure equal to dollar_figure in his calculation of average monthly deposits for the year penny generally included monthly deposits to the joint account for the first half of the year and did not generally include deposits for the last half of the year even though the deposits to this account fell to near zero during the last half of the year penny’s method would nonetheless correctly estimate average monthly deposits for the year if during the last half of the year there was an increase in the deposits to mr bell’s account that corresponded to the decrease in deposits to the joint account we are unable to determine that this assumption is incorrect because our trial record does not contain bank statements for mr bell’s bank account for the last half of if the bells thought it was incorrect for penny to assume that there was a corresponding increase in the deposits to mr bell’s bank account for the last half of they could have explained this to penny alternatively they could have given penny the bank statements for mr bell’s bank account for the last half of this would have given penny the opportunity to examine deposits into the three bank accounts during the same period on date the irs centralized offer_in_compromise unit asked the bells for bank statements for all of their accounts for the last three months the bells did not respond alternatively the bells could have given penny the statements for mrs bell’s account at the bank of kansas for the first half of the year if penny had had these statements he would have had statements for all three bank accounts for the first half of at least initially the absence of bank of kansas account statements for the first part of the year was presumably due to the confusing nature of two of penny’s inquiries on date he asked the bells for bank statements from the bank of kansas for the last six months of on date penny again asked the bells for bank statements from the bank of kansas for the last six months of as of the dates of the requests the bank statements for the last half of did not exist penny ended up estimating the deposits to the bank of kansas account using five bank statements of that account for may july august september and date even though he had estimated deposits to the other two accounts using bank statements for the first half of if the bells thought that relying on these months’ statements would result in an inaccurate estimate they could have given penny bank of kansas statements for the first half of there were opportunities for the bells to do so penny’s letter of date asked the bells for their bank statements for the most recent six months on date penny wrote a letter asking the bells why the total of deposits recorded on the bank statements he had was so high on date penny asked mr bell the same question in a telephone conversation on date penny wrote a letter asking the bells to explain why the average deposits are greater than income you are reporting and asked them for bank statements to support their explanation given the bells’ refusal to explain how their deposits changed over time or to give him bank statements from all of their accounts in the same timeframe penny did not abuse his discretion in rejecting the bells’ dollar_figure offer-in-compromise conclusion the office of appeals’ determination affirming the levy notice against the bells for is sustained the irs may proceed by levy to collect the liability to reflect the foregoing decision will be entered for respondent
